Citation Nr: 0411629	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  03-23 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to June 1946.  
The appellant is the veteran's surviving spouse.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied service connection for the 
cause of the veteran's death.       

The Board notes that in July 2003, the claimant requested a 
videoconference hearing.  She also requested that the RO 
suggest someone to represent her.  In September 2003, the 
claimant withdrew her request for a videoconference hearing 
and requested that the case be sent to the Board to decide, 
based on the evidence on file.  Under these circumstances, 
the Board finds that the case is ready for appellate review. 


FINDINGS OF FACT

1.  The immediate cause of the veteran's death was cardio-
respiratory arrest due to  a myocardial infarction.  

2.  The veteran was not a prisoner-of-war for 30 or more days 
during recognized service.

3.  There are no medical records recorded during or within 
decades of service reflecting any symptoms, diagnoses, or 
treatment for heart or lung disease, to include myocardial 
infarction.  

4.  During his lifetime, the veteran's only service-connected 
disability was  residuals of a shrapnel wound of the dorsum 
of the proximal phalanx, 3rd left toe, healed, evaluated as 
noncompensable. 

5.  The preponderance of the evidence is against a causal 
relationship between the veteran's fatal heart disease and 
any incident of service or a service-connected disability.
CONCLUSION OF LAW

Service connection for the veteran's cause of death is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West  2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law prior to the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the claimant under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The Board concludes 
that the discussions in the August 2002 rating decision, the 
July 2003 Statement of the Case, and letters sent to the 
claimant by the RO, adequately informed her of the 
information and evidence needed to substantiate her claim for 
service connection for the cause of the veteran's death, and 
complied with VA's notification requirements.  The Statement 
of the Case set forth the laws and regulations applicable to 
the veteran's claim.  Further, letters from the RO to the 
veteran dated February 2002, April 2002, May 2003, and July 
2003 informed her of the types of evidence that would 
substantiate her claim; that she could obtain and submit 
private evidence in support of her claim; and that she could 
have the RO obtain VA and private evidence if she completed 
the appropriate medical releases for any private evidence she 
wanted the RO to obtain.  In sum, the claimant was notified 
and aware of the evidence needed to substantiate her claim 
and the avenues through which she might obtain such evidence, 
and of the allocation of responsibilities between herself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In a recent decision, Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the Court of Appeals for Veterans' Claims (Court) 
held that a VCAA notice must be provided to a claimant before 
the " initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  The Court 
also held that the duty to notify provisions required VA to 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  VCAA 
notice was provided to the claimant in February 2002, six 
months prior to August 2002 RO decision that is the subject 
of this appeal.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  In its VCAA notice letter, and 
Statement of the Case, the RO informed the claimant of the 
evidence already of record and requested that she inform VA 
of any additional information or evidence that she wanted VA 
to obtain.  

As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, because each of 
the four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
claimant by February 2002, April 2002, May 2003, and July 
2003 letters and asked her to identify all medical providers 
who treated the veteran for cardio-respiratory arrest and 
myocardial infarction.  The RO has obtained all identified 
evidence.  Finally, in a September 2003 Statement in Support 
of the Claim (VA Form 21-4138), the claimant stated that she 
wished to withdraw her request for a videoconference hearing, 
and for the Board to decide the claim based on the evidence 
on file.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Since the 
are no medical reports showing any symptoms, complaints, 
diagnoses, or treatment for the veteran's cause of death for 
decades after service, a request for a medical opinion as to 
any possible link between a terminal diagnosis and the 
veteran's military service, would cause a clinician to merely 
speculate.  A request for such a speculative opinion is not 
warranted.    

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003). 

Background

The death of the appellant's late husband was caused by 
cardio-respiratory arrest due to myocardial infarction.  It 
is the appellant's contention that her husband's cause of 
death was related to an incident in service.  She further 
contends that he was taken as a Prisoner of War (POW).  

Service medical records fail to show any complaints, 
symptoms, treatment or diagnoses for any kind of heart or 
lung disease, to include myocardial infarction.  The 
veteran's separation examination shows that upon examination, 
his lungs and cardiovascular system were normal.  The 
veteran's blood pressure was 110/70 at that time.  His 
Affidavit for Philippine Army Personnel shows that when asked 
to list all wounds and illnesses incurred during service, the 
veteran failed to list any.  

The veteran's Affidavit for Philippine Army Personnel also 
noted that his time as a POW lasted from April 9, 1942 to 
April 15, 1942.  A USAAC Form dated August 1967 lists no time 
in which the veteran was a POW.  In December 1987, the 
veteran stated that he was a POW for more than three months.  
In July 1988, the RO informed the veteran that Official 
Service Department records did not show that the veteran was 
imprisoned for at least 30 days as a POW.  In a November 2000 
correspondence, the veteran stated that he and his company 
surrendered to the Japanese Imperial Army and that he was put 
in jail for 14 days.  The claimant has also submitted July 
2003 affidavits from the veteran's fellow soldiers that state 
that the veteran was taken as a POW of the Japanese Imperial 
Army, and that he escaped.  

The veteran underwent a VA examination in September 1967 with 
complaints of numbness in his left foot, headaches, pain in 
his left shoulder, and chest pains.  Blood pressure was 
recorded as 120/90.  Examination of his cardiovascular system 
revealed that his heart sounds were strong and regular; there 
were no adventitious sounds; there was no murmur; and that 
peripheral vessels were soft and compressible.  There was no 
diagnosis of cardiovascular disease or hypertension.

A February 2000 medical report from the Lanakila Health 
Center noted that the veteran had been experiencing 
difficulty breathing and chest pain for five days.  

The veteran treated with Dr. E.C. between February 2000 and 
June 2000.  Dr. E.C. diagnosed the veteran with 
arteriosclerotic heart disease, old anterior myocardial 
infarction, cataracts, varicosities in the right leg, myalgia 
in the right leg, osteoarthritis and osteoporosis.   

A July 2000 medical report issued by Dr. E.P. shows that he 
diagnosed the veteran with tuberculosis.

In an October 2001 medical certificate, Dr. C.Y.S diagnosed 
the veteran with coronary artery disease, and evolving 
anterior wall myocardial infarction.  

The veteran was not service connected for any heart or lung 
condition during his lifetime.  He was service connected for 
residuals of shrapnel wound, left foot, dorsum of proximal 
phalanx, 3rd toe, healed, evaluated at 0 percent. 

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted or 
aggravated in active military service. 38 U.S.C.A. §§ 1110.  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as cardiovascular disease or hypertension, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such diseases 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

In addition to the law and regulations regarding service 
connection, the Board notes that a disease specific to former 
POWs listed in 38 C.F.R. § 3.309(c) (2003), will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service. 38 
C.F.R. § 3.307(a) (2003).

If a veteran is a former POW and was interned or detained for 
not less than 30 days, the following diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied: avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; psychosis; any of 
the anxiety states; dysthymic disorder (or depressive 
neurosis); organic residuals of frostbite, if it is 
determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post-
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity. 38 C.F.R. § 3.309(c) 
(2003).

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
that was incurred in or aggravated by service either caused 
or contributed substantially or materially to the cause of 
death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312.  
For a service connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but it must be shown that there was a 
causal connection.  Id.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
2002).  A veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence. See also, 38 C.F.R. § 3.102 (2002).  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).

Analysis

In the present case, the evidence includes testimony, in the 
form of affidavits, from the veteran, the appellant, and from 
several of the veteran's fellow soldiers.  The testimony 
states that the Japanese Imperial Army took the veteran as a 
POW.  Other evidence includes diagnoses of arteriosclerotic 
heart disease, old anterior myocardial infarction, cataracts, 
varicosities in the right leg, myalgia in the right leg, 
osteoarthritis, osteoporosis, tuberculosis, and coronary 
artery disease.   

The claimant can show that the veteran's cause of death was 
linked to service if the cause of death was ischemic heart 
disease due to his time spent as a POW, provided that the 
time spent as a POW was not less than 30 days, and if the 
ischemic heart disease was manifest to a degree of 10 percent 
or more.  The veteran's February 1946 service affidavit 
indicates that the veteran was taken as a POW for six days 
beginning on April 9, 1942 and ending April 15, 1942.  The 
statements made by the veteran's fellow soldiers state only 
that he was taken as a POW in April 1942; however, they fail 
to state how long the veteran's captivity lasted.  The 
veteran's November 2000 statement indicates that he was a POW 
for 14 days.  Finally, the Official Service Department 
records do not show that the veteran was a POW at all.  In 
short, there has been no confirmation that the veteran was a 
POW for a period of 30 days as required by 38 C.F.R. § 
3.309(c)(2003).  It is worth noting that the time period that 
the veteran claimed to be taken a POW (April 1942) was prior 
to the time he became enlisted in the service of the United 
States Army.     

In the absence of the statutory presumption afforded to POWs, 
the claimant must show that the veteran's cardiorespiratory 
arrest and myocardial infarction was incurred in or 
aggravated by service.  

In this case, the veteran's February 1946 service affidavit 
indicates that the veteran incurred no wounds or illnesses 
during service.  The service medical records are completely 
negative for any findings relating to cardiovascular disease.  
Clinical evaluation of the cardiovascular system and blood 
pressure were normal during that time.  The veteran underwent 
a VA examination in September 1967.  His blood pressure was 
120/90.  Examination of the veteran's cardiovascular system 
and of his lungs showed completely normal findings and no 
pertinent diagnosis, to include heart disease or 
hypertension, was recorded.  The first indication of 
cardiovascular disease is a February 2000 medical report from 
the Lanakila Health Center noting that the veteran had been 
experiencing difficulty breathing and chest pain for five 
days.  Thus, the cause of the veteran's death did not appear 
until decades after service.  Furthermore, none of the 
veteran's treating or examination physicians linked the 
veteran's condition to service or to his service-connected 
foot injury.  The Board notes that a borderline-high 
diastolic blood pressure of 90 was recorded in September 1967 
(120/90) but, aside from the fact that such was still more 
than 20 years after service, a diagnosis of hypertension was 
not recorded at that time or thereafter.     

For these reasons, service connection for the cause of the 
veteran's death is not warranted.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	R. F. WILLIAMS 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) 
is the final decision for all issues addressed in the "Order" section 
of the decision.  The Board may also choose to remand an issue or 
issues to the local VA office for additional development.   If the 
Board did this in your case, then a "Remand" section follows the 
"Order."  However, you cannot appeal an issue remanded to the local VA 
office because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were allowed, denied, 
or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need 
to do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with 
the Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the local VA 
office.  None of these things is mutually exclusive - you can do all 
five things at the same time if you wish.  However, if you file a 
Notice of Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional conflicts. If 
you file a Notice of Appeal with the Court before you file a motion 
with the BVA, the BVA will not be able to consider your motion without 
the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first 
page of this decision) to file a Notice of Appeal with the United 
States Court of Appeals for Veterans Claims.  If you also want to file 
a motion for reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, 
you will then have another 120 days from the date the BVA decides the 
motion for reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:
Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the 
filing fee if payment would cause financial hardship), and other 
matters covered by the Court's rules directly from the Court. You can 
also get this information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you 
must file your Notice of Appeal with the Court, not with the Board, or 
any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing a 
letter to the BVA stating why you believe that the BVA committed an 
obvious error of fact or law in this decision, or stating that new and 
material military service records have been discovered that apply to 
your appeal. If the BVA has decided more than one issue, be sure to 
tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420
VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



